UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1802



KOIKOI GUILAVOGUI,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 2, 2008                   Decided:   July 21, 2008


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Christopher N. Lasch, Michael J. Wishnie, JEROME N. FRANK LEGAL
SERVICES ORGANIZATION, New Haven, Connecticut, for Petitioner.
Jeffrey S. Bucholtz, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Rebecca Hoffberg, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Koikoi   Guilavogui,      a    native    and      citizen    of    Guinea,

petitions for review of an order of the Board of Immigration

Appeals    (Board)      denying     as       untimely      his    motion    to     reopen

immigration proceedings.            We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reopen.               See Barry v. Gonzales, 445 F.3d

741, 744 (4th Cir. 2006), cert. denied, 127 S. Ct. 1147 (2007).

Further, we lack jurisdiction to review the Board’s refusal to

invoke its sua sponte authority to reopen proceedings.                           See Zhao

Quon    Chen    v.    Gonzales,    492       F.3d   153,    155     (2d    Cir.    2007).

Accordingly, we deny in part and dismiss in part the petition for

review.    We deny Guilavogui’s motion to hold this case in abeyance

and    dispense      with   oral   argument      because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED IN PART
                                                             AND DISMISSED IN PART




                                         - 2 -